 

Exhibit 10.5

 

 

CONFIDENTIAL TREATMENT REQUESTED.  CONFIDENTIAL
PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED
AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

 

ADLT DEVELOPMENT AGREEMENT

 

This ADLT Development Agreement (this “ADLT Development Agreement”) is being
entered into by and between Advanced Lighting Technologies, Inc., an Ohio
corporation, with offices at 32000 Aurora Road, Solon, Ohio 44139 and its
Affiliates (“ADLT”) and Fiberstars, Inc., a California corporation, with offices
at 32000 Aurora Road, Solon, Ohio 44139 (“FIBERSTARS”).  Each of FIBERSTARS and
ADLT is a “Party” and are “Parties” to this ADLT Development Agreement.

 

RECITALS

 

WHEREAS:

 

(a)                                  The Parties have entered into that certain
Master Services Agreement (the “Master Services Agreement”) of even date
herewith which, among other things, contemplates that the Parties will enter
into several ancillary agreements, including this ADLT Development Agreement;
and

 

(b)                                 The Parties desire that ADLT provide certain
consulting and development services to FIBERSTARS pursuant to the terms and
conditions of this ADLT Development Agreement.  The initial development services
contemplated by this Agreement are for the Projects as defined below and as
further defined and described in Attachment A, attached hereto.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, intending to be legally bound, the Parties hereto agree as follows:

 

1.              SCOPE.

 

This ADLT Development Agreement and all attachments hereto is being entered into
and is being made pursuant to that Master Services Agreement to which this ADLT
Development Agreement is attached as Exhibit A and is incorporated therein by
reference.  Collectively, the Master Services Agreement and its attached
Ancillary Documents (as defined therein), constitute the Agreement.  This ADLT
Development Agreement provides the terms and conditions under which ADLT as the
Supplying Party will perform certain development Services and provide the Custom
Deliverables hereunder to FIBERSTARS as the Purchasing Party, as more fully
described in this ADLT Development Agreement.

 

2.              DEFINITIONS.

 

Capitalized terms used but not otherwise defined in this ADLT Development
Agreement shall have the same meanings as provided in the Master Services
Agreement.  For the purposes of this ADLT Development Agreement, ADLT,
hereinafter shall be the Supplying Party and FIBERSTARS hereinafter shall be the
Purchasing Party.  Unless otherwise

 

--------------------------------------------------------------------------------


 

specified, references to Sections are to Sections of this ADLT Development
Agreement.  For purposes of this ADLT Development Agreement, the following terms
shall have the respective meanings indicated below:

 

2.1.                  “Affiliates” is defined in Section 3.4 of the Master
Services Agreement.

 

2.2.                  “Agreement” is defined in Section 1 of the Master Services
Agreement.

 

2.3.                  “ADLT Development Term” is defined in Section 7.1.

 

2.4.                  “Ancillary Document(s)” is defined in Section 1 of the
Master Services Agreement.

 

2.5.                  “Background IP” is defined in Section 15.1 of the Master
Services Agreement.

 

2.6.                  “Change Order” is defined in Section 3.10 of the Master
Services Agreement.

 

2.7.                  “Commencement Date” is defined in Section 3.12 of the
Master Services Agreement.

 

2.8.                  “Confidential Information” is defined in Section 3.13 of
the Master Services Agreement.

 

2.9.                  “Custom Deliverable(s)” is defined in Section 3.15 of the
Master Services Agreement.

 

2.10.           “Deliverable(s)” is defined in Section 3.16 of the Master
Services Agreement.

 

2.11.           “Developed IP” means, collectively, all Custom Deliverables,
together with all inventions, original works of authorship, artwork,
photographs, developments, concepts, know-how, improvements and trade secrets
which are made by ADLT (solely or jointly with others) within the scope of and
during the period in which ADLT provides Services to FIBERSTARS under this ADLT
Development Agreement.

 

2.12.           “Fiber Optic Lighting Applications” shall mean any lighting
applications involving remote source lighting and either (i) fiber optics, or
(ii) light pipes, or (iii) other light guides.

 

2.13.           “Filing(s)” is defined in Section 5.5.

 

2.14.           “Intellectual Property Right(s)” is defined in Section 3.25 of
the Master Services Agreement.

 

2.15.           “IP Indemnitor” and “IP Indemnitee” is defined in Section 12.2
of the Master Services Agreement.

 

2.16.           “Master Services Agreement” is defined in the recitals.

 

2.17.           “Non-Conformance” is defined in Section 3.6.

 

2.18.           “Periodic Payment(s)” are defined and set forth in Attachment B
to this ADLT Development Agreement.

 

2

--------------------------------------------------------------------------------


 

2.19.           “Project(s)” is defined in the recitals and is further defined
and described in Attachment A to this ADLT Development Agreement.

 

2.20.           “Purchasing Party” is defined in Section 3.41 of the Master
Services Agreement.

 

2.21.           “Quarterly Notice” is the document delivered to ADLT in
substantially the form attached hereto as Attachment C at the beginning of each
calendar quarter after the Quarterly Review by FIBERSTARS (as made effective
upon signature by FIBERSTARS’ authorized representative), which shall provide,
among other things: (i) FIBERSTARS’ authorization to continue the Services and
Custom Deliverables hereunder as scheduled and described in one or more
milestones for the forthcoming calendar quarter; (ii) FIBERSTARS’ confirmation
of the Periodic Payments associated with the performance and delivery of the
Services and Custom Deliverables in the forthcoming calendar quarter pursuant to
Section 4.1; or (iii) in the alternative, provide ADTL notice of termination or
suspension of the Services and Custom Deliverables pursuant to the Section 3.2
and the other terms and conditions of this ADLT Development Agreement.

 

2.22.           “Quarterly Review” is defined in Section 3.2.

 

2.23.           “Services” notwithstanding the definition of Services found in
the Master Services Agreement, as used herein Services are defined in
Attachment A hereto.

 

2.24.           “Statement(s) of Work” or “SOW” is defined in Section 3.45 of
the Master Services Agreement.

 

2.25.           “Specification(s)” is defined in Section 3.44 of the Master
Services Agreement.

 

2.26.           “Supplying Party” is defined in Section 3.47 of the Master
Services Agreement.

 

2.27.           “Term” is defined in Section 21 of the Master Services
Agreement.

 

2.28.           “Termination by Non-Renewal” is defined in Section 7.3(c).

 

2.29.           “Termination for Convenience” is defined in Section 7.2.

 

2.30.           “Termination for Default” is defined in Section 22.2 of the
Master Services Agreement.

 

3.              OBLIGATIONS OF ADLT.

 

3.1.                  Services and Deliverables.  During the ADLT Development
Term and subject to the terms and conditions of this ADLT Development Agreement,
ADLT will perform the Services described on the SOW attached hereto as
Attachment A (for the purposes of this ADLT Development Agreement, the
“Services”), and will provide to FIBERSTARS the related Custom Deliverables in
connection therewith, in accordance with the terms and conditions of this ADLT
Development Agreement.  The Services and the related Custom Deliverables set
forth on Attachment A shall be scheduled and divided into

 

3

--------------------------------------------------------------------------------


 

monthly and quarterly milestones (as applicable) for the Projects beginning on
the Commencement Date and up through December 31, 2006.  All Deliverables
provided hereunder shall be considered Custom Deliverables under the Agreement. 
ADLT shall perform all Services hereunder and provide the Custom Deliverables in
compliance with the Specifications, as set forth and mutually agreed under a SOW
issued hereunder or as amended by a Change Order.  Notwithstanding anything
herein or in the Master Services Agreement to the contrary, no Change Order
issued under this ADLT Development Agreement, other than termination pursuant to
Section 3.2 hereof, shall be effective unless executed by both Parties’ chief
executive officers or by both Parties’ designated and authorized
representatives.

 

3.2.                  Quarterly Reviews; Quarterly Notice to Continue, Suspend
or Terminate.  Not less than fifteen (15) days prior to the end of each calendar
quarter, the Parties shall meet together to review the results of the Services
and the Custom Deliverables delivered by ADLT over the course of such calendar
quarter (“Quarterly Review”).  Within five (5) business days after each
Quarterly Review, in addition to its other rights (including a Termination for
Convenience) FIBERSTARS shall have the right to immediately terminate, suspend
or continue the Services and Custom Deliverables for the forthcoming calendar
quarter by providing ADLT notice in its Quarterly Notice which shall explicitly
indicate and provide, as applicable:

 

(a)                   FIBERSTARS’ termination of this ADLT Development
Agreement;

 

(b)                  FIBERSTARS’ notice of suspension of the Services and Custom
Deliverables which shall include a good faith estimate regarding the expected
date of recommencement; or

 

(c)                   FIBERSTARS’ authorization to continue the Services and
Custom Deliverables hereunder as scheduled and described for the forthcoming
calendar quarter and the corresponding Periodic Payments therewith.

 

In the case of an authorization to continue the Services and Custom Deliverables
(under Section 3.2(c)), the Parties may by mutual consent amend the Services,
Custom Deliverables, Periodic Payments, scheduled milestone dates, or any other
term hereunder by attaching a Change Order (executed pursuant to Section 3.1) to
the Quarterly Notice.

 

Upon receipt of Quarterly Notice providing for termination under Section 3.2(a),
ADLT shall immediately cease all Services and Custom Deliverables which
termination shall be considered a Termination for Convenience with all Periodic
Payment and amounts owed by FIBERSTARS treated as such under Section 7.3.  In
case of a suspension under Section 3.2(b), ALDT shall immediately cease all
Services and Custom Deliverables and FIBERSTARS shall immediately pay all
Periodic Payments or amounts owed to ADLT as if such suspension was a
Termination for Convenience under Section 7.3.

 

3.3.                  Facilities and Personnel.  ADLT shall furnish all of the
facilities, equipment and personnel needed for ADLT to perform the Services.  To
the extent that the Services and the Custom Deliverables require an interface
with FIBERSTARS Equipment or products

 

4

--------------------------------------------------------------------------------


 

then FIBERSTARS shall provide such assistance and technical support, at
FIBERSTARS’ own cost, as may be necessary to facilitate and enable ADLT to
perform the Services.

 

3.4.                  Project Management and Routine Progress Reports.  ADLT
will manage the Services to be performed hereunder.  FIBERSTARS will provide
assistance to ADLT on an as-needed basis and according to the terms of this ADLT
Development Agreement.  In addition to the Quarterly Review, ADLT will conduct
periodic joint status meetings with FIBERSTARS, which meetings will cover the
current status of the Services, indicate the progress of the work being
performed (including any Custom Deliverable in progress), estimate the time
required for completion of the applicable Services and Custom Deliverables, and
identify actual and anticipated problem areas, the impact thereof on ADLT’s work
effort, and the actions being taken and recommended to be taken to remedy such
problems.  On or before the tenth (10th) day of each month during the ADLT
Development Term, ADLT will also provide monthly written progress reports on the
work performed during the preceding month, and the status of the Services.

 

3.5.                  Technical Input.  Questions, comments, or other technical
communication between ADLT and FIBERSTARS may be via facsimile, telephone,
e-mail, or mail, or such other mutually acceptable form of communication. 
FIBERSTARS shall designate a person to respond to information requests from
ADLT, and such person shall respond promptly to ADLT.

 

3.6.                  Delivery, Acceptance and Rejection.  ADLT shall perform
the Services and deliver to FIBERSTARS the Custom Deliverables on the applicable
milestone delivery dates scheduled on Attachment A in accordance with the
Specifications.  Within fifteen (15) days of FIBERSTARS’ receipt of the
applicable Custom Deliverables, ADLT shall provide a written report which shall
contain in reasonable detail ADLT’s evaluation of such Custom Deliverable,
including the status and results from any tests, inspections or evaluations
and/or any problems or other issues or concerns related to such Custom
Deliverable and the development thereof.  FIBERSTARS will have five (5) business
days upon receipt of ADLT’s report to reject the Custom Deliverable by
delivering to ADLT a written statement describing a failure of the Custom
Deliverable to comply in one or more material respects with the Specifications
(a “Non-Conformance”); if FIBERSTARS has not delivered its notice of
Non-Conformance to ADLT after the fifth (5th) business day of receipt of ADLT’s
report, FIBERSTARS will be deemed to have given its Acceptance to the Custom
Deliverable.  In case of rejection, upon receipt of FIBERSTARS’ notice of
Non-Conformance, ADLT will correct the specified Non-Conformance so that it
conforms to the Specifications, and redeliver the Custom Deliverable for
FIBERSTARS’ Acceptance.  FIBERSTARS will provide reasonable information, as
requested by ADLT, to assist in correcting the Non-Conformance.  Upon redelivery
of the Custom Deliverable by ADLT, FIBERSTARS will then have an additional
fifteen (15) business days to determine whether the resubmitted Custom
Deliverable meets the Specifications or to reject such Custom Deliverable, in
accordance with the above described procedures.  All risk of damage and loss in
connection with a Custom Deliverable shall pass to FIBERSTARS upon delivery of
such Custom Deliverable to the address or location specified by FIBERSTARS.

 

5

--------------------------------------------------------------------------------


 

3.7.                  LIMITED WARRANTY.  EXCEPT AS OTHERWISE EXPLICITLY STATED
IN SECTION 6, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE MASTER SERVICES
AGREEMENT, THE SERVICES AND DEVELOPED IP PROVIDED BY ADLT HEREUNDER ARE PROVIDED
ON AN “AS IS” BASIS, WITHOUT WARRANTY.  ADLT DISCLAIMS ALL WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTY OF NON-INFRINGEMENT, AND
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE,
REGARDING SUCH SERVICES AND DEVELOPED IP.

 

4.              FEES, EXPENSES, ACCOUNTING AND PAYMENTS.

 

4.1.                  Development Fees.  As consideration for the Services and
Custom Deliverables to be provided by ADLT, FIBERSTARS shall pay to ADLT the
Periodic Payments and other amounts set forth on Attachment B, at the times
scheduled therein.  The Parties shall schedule the Periodic Payments and other
amounts set forth on Attachment B and the corresponding Services and Custom
Deliverables for the Projects into monthly and quarterly milestones so that the
total Periodic Payments and other amounts owed by FIBERSTARS in any applicable
calendar quarter do not exceed $***, unless otherwise stated in the applicable
Quarterly Notice for such calendar quarter, or as may be authorized in such
other written form as may be mutually agreed upon by the Parties.

 

4.2.                  Expenses.  Notwithstanding anything contrary in the Master
Services Agreement, the Parties may agree in writing to reimburse certain
expenses incurred by ADLT under this ADLT Development Agreement.

 

4.3.                  Payment.  FIBERSTARS shall pay the Periodic Payments and
other amounts owed to ADLT under Sections 4.1 and 4.2 above pursuant to receipt
of an Invoice, except as otherwise specified on Attachment A.  Invoices shall be
submitted by ADLT upon delivery of the Custom Deliverable pursuant to the
applicable milestone dates set forth on Attachment B or as may otherwise agreed
by the Parties in writing.

 

4.4.                  Accounting.  Each of the Parties shall keep proper
documentation of all transactions including payments and expenses related to
this ADLT Development Agreement and shall keep its books, records and accounts
in accordance with generally accepted accounting principles consistently
applied.

 

5.              OWNERSHIP, LICENSES AND ASSIGNMENT.

 

5.1.                  Ownership of Developed IP.  All Developed IP belongs
exclusively to FIBERSTARS, and is owned exclusively by FIBERSTARS.  All Custom
Deliverables and Developed IP made hereunder are “works made for hire” (to the
greatest extent permitted by applicable law) belonging to ADLT.  ADLT shall have
no right, title or interest in or to any of the Custom Deliverables or Developed
IP except as expressly set forth in this ADLT Development Agreement and in the
Cross License Agreement of even date herewith.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

6

--------------------------------------------------------------------------------


 

5.2.                  License to Developed IP.  FIBERSTARS acknowledges that
pursuant to that certain Cross License Agreement of even date herewith executed
between the Parties as a part of the Agreement, FIBERSTARS have granted to the
ADLT certain rights and licenses to the Developed IP.

 

5.3.                  Assignment and Further Assurances.  ADLT hereby assigns to
FIBERSTARS all worldwide right, title and interest that ADLT may have or acquire
in the Custom Deliverables and the Developed IP, subject to ADLT’s and/or its
licensors’ ownership of the Background IP set forth in Section 5.4 below. 
Subject to the terms and conditions of this ADLT Development Agreement, ADLT
shall use commercially reasonable efforts to take such actions as FIBERSTARS may
reasonably request required to vest FIBERSTARS with ownership rights in the
Custom Deliverables and the Developed IP, including without limitation ensuring
that any Subcontractors employed by ADLT in connection with this Agreement, take
such actions as may be required to vest FIBERSTARS with such ownership. 
FIBERSTARS will pay all reasonable costs associated therewith.

 

5.4.                  Ownership of Background IP.  Notwithstanding any other
provision in this ADLT Development Agreement, ADLT and Fiberstars agree that all
Background IP is owned exclusively by ADLT, subject to the license expressly
granted to ADLT in the Cross License Agreement.

 

5.5.                  Patent Filings.  The Parties shall cooperate with each
other in all Filings.  “Filing” means the submission of any documentation,
application, filing, registration or the like required to perfect or, with
respect to copyright registrations, to enforce, the FIBERSTARS’ interest in the
Developed IP under statutory Intellectual Property Rights protection mechanisms,
including, without limitation, any communication with any patent or copyright
office or other governmental entities with respect thereto.  FIBERSTARS shall
bear all expenses with respect to all Filings.

 

6.              NON-INFRINGEMENT OF THIRD PARTY IP.

 

6.1.                  Limited Warranty of Non-Infringement.  In addition to
ADLT’s representations and warranties as a Supplying Party under the Master
Services Agreement, ADLT represents and warrants that to the best of its
knowledge none of the Services, Custom Deliverables, Developed IP or Background
IP provided under this ADLT Development Agreement do or will at any time
infringe upon any of the Intellectual Property Rights or other proprietary
rights of any third party.

 

6.2.                  Limited Indemnity for Infringement.  In addition to its
other obligations to indemnify the IP Indemnitee under the Master Services
Agreement, ADLT shall, at its sole cost, indemnify, hold harmless and defend
FIBERSTARS (with counsel reasonably approved by FIBERSTARS), and its affiliates,
shareholders, directors, officers, employees and agents from and against any
loss, cost, liability or claim by any third party (including without limitation
court costs and reasonable fees of attorneys and other professionals)

 

7

--------------------------------------------------------------------------------


 

arising out of or related to the breach of the foregoing representation and
warranty.  ADLT’s obligations under this Section 6.2 are contingent upon
(a) FIBERSTARS giving prompt written notice to ADLT of any such claim,
(b) FIBERSTARS allowing ADLT to control the defense and any related settlement,
and (c) FIBERSTARS furnishing ADLT with all necessary information and reasonable
assistance in the defense of any such claim.

 

6.3.                  Exclusions.  ADLT shall not be obligated to indemnify
FIBERSTARS under this Section 6.2 to the extent that such third party claim
results from: (i) ADLT’s compliance with designs or Specifications provided and
approved in writing by FIBERSTARS; (ii) use by FIBERSTARS of the Custom
Deliverables in combination with other products not supplied by or designated by
ADLT to the extent that such claim would not have occurred but for such
combination; or (iii) FIBERSTARS’ modifications of the Custom Deliverables made
without the express authorization of ADLT; but, only to the extent that such
claim would have been avoided but for such modifications.

 

7.              TERM AND TERMINATION.

 

7.1.                  Term.  The term of this ADLT Development Agreement (“ADLT
Development Term”) shall be for the Term as defined in the Master Services
Agreement and shall be automatically renewed as set forth therein as part of the
Agreement, except as may be terminated by the Parties according to their rights
under the Agreement, including this ADLT Development Agreement, the Master
Services Agreement and the Fiberstars Development Agreement.

 

7.2.                  Termination for Convenience.  Notwithstanding anything
herein or in the Master Services Agreement to the contrary, in addition to its
other rights (including its rights under Section 3.2), FIBERSTARS shall have the
right to specifically terminate this ADLT Development Agreement for convenience
upon ninety (90) days prior written notice of termination (“Termination for
Convenience”).

 

7.3.                  Consequences of Termination.  Notwithstanding anything
herein or in the Master Services Agreement to the contrary, upon a termination
of this ADLT Development Agreement, FIBERSTARS shall be obligated to pay ADLT:

 

(a)                        In the case of termination due to a material breach
by ADLT of this ADLT Development Agreement or Termination for Default of the
Agreement (for ADLT’s default), the lesser of (a) an amount equal to the total
percentage of the Services and Custom Deliverables completed hereunder
multiplied by the aggregate fees to be paid by FIBERSTARS as set forth on
Attachment B, less amounts previously paid by FIBERSTARS, or (b) an amount equal
to the number of hours worked by ADLT hereunder multiplied by ADLT’s standard
hourly rate, as set forth in Attachment B or as mutually agreed in writing
between the Parties;

 

(b)                       In case of termination by Termination for Convenience
by FIBERSTARS of this ADLT Development Agreement, FIBERSTARS shall pay to ADLT
the greater of (a) an amount equal to the total percentage of the Services and
Custom Deliverables

 

8

--------------------------------------------------------------------------------


 

completed hereunder multiplied by the aggregate fees to be paid by FIBERSTARS as
set forth in Attachment B, less amounts previously paid by FIBERSTARS, or (b) an
amount equal to the number of hours worked by ADLT hereunder multiplied by
ADLT’s standard hourly rate, as set forth in Attachment B, or as mutually agreed
in writing between the Parties; or

 

(c)                        In case of a termination by way of notice of
non-renewal, all Periodic Payments owed to ADLT prior to the effective date of
such termination (“Termination by Non-Renewal”).

 

In case of a Termination for Convenience or for Termination by Non-Renewal,
FIBERSTARS also shall be liable to ADLT for all materials and reasonable
out-of-pocket expenses procured or incurred by ADLT (if not covered under the
Periodic Payments) in order to fulfill its obligations under this ADLT
Development Agreement prior to the effective date of termination; provided,
however, ADLT shall use commercially reasonable efforts to mitigate any further
expenses chargeable to FIBERSTARS under this ADLT Development Agreement and with
respect to any termination pursuant to Section 3.2 hereof, FIBERSTARS shall not
be liable for such costs and expenses in excess of US$***.  Notwithstanding
anything herein or in the Agreement to the contrary, upon a Termination for
Convenience by FIBERSTARS of this ADLT Development Agreement, ADLT shall have
the right to immediately terminate the Fiberstars Development Agreement, without
penalty or prejudice; all amounts owed by ADLT under the Fiberstars Development
Agreement shall be treated under Section 7.3 of the Fiberstars Development
Agreement as if such termination was a Termination for Convenience as defined
under the Fiberstars Development Agreement.

 

7.4.                  Obligations upon Termination.  Upon any termination of
this ADLT Development Agreement, including by Termination for Convenience, the
provisions of Sections 2, 3.7, 5, 6, 7.3 and 7.4 shall remain in full force and
effect.  Upon expiration or termination of this ADLT Development Agreement, each
Party will immediately discontinue use of the other Party’s Confidential
Information provided to it hereunder.  Promptly thereafter, but in any event not
to exceed ten (10) days, each Party will destroy or deliver to the other Party
all copies of materials containing such Confidential Information and certify
such destruction or return in writing.  In addition, ADLT shall promptly deliver
to FIBERSTARS all Custom Deliverables (as then-completed) and Developed IP then
in FIBERSTARS’ possession, together with copies of the associated Background IP.

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

9

--------------------------------------------------------------------------------


 

8.              GENERAL PROVISIONS.

 

Made a part of, and incorporated by reference to this ADLT Development Agreement
is the attached Attachments A, B and C.  This ADLT Development Agreement and the
Orders issued hereunder shall be governed by the Master Services Agreement,
including such provisions covering confidentiality, assignment, governing law,
headings, waiver, approval, amendment and other provisions.  Unless otherwise
specified hereunder, the terms of the Master Services Agreement shall take
precedence and control.

 

IN WITNESS WHEREOF, the Parties hereto have caused this ADLT Development
Agreement to be executed and delivered and have affixed their corporate seals
under the hand of their duly authorized representative for that purpose.

 

 

FIBERSTARS, INC.

ADVANCED LIGHTING
TECHNOLOGIES, INC.

 

 

 

 

By:

     /s/ John M. Davenport

 

By:

     /s/ Wayne Vespoli

 

 

[signature]

 

 

[signature]

 

 

 

 

Name:

 John M. Davenport

 

Name:

Wayne Vespoli

 

Title:

   CEO

 

Title:

  EVP

 

Date:

 September 19, 2005

 

Date:

September 19, 2005

 

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

STATEMENT OF WORK

 

This is Attachment A to the ADLT Development Agreement.  Capitalized terms used
but not defined in this attachment have the same meanings as provided in the
Agreement.  Subject to the terms and conditions of the ADLT Development
Agreement, the Services and Custom Deliverables to be performed for and provided
to FIBERSTARS by ADLT shall include the following:

 

Project # 1:  ***

 

***

 

Project # 1 Tasks

 

***

 

Project #2 ***

 

***

 

Project #2 Tasks

 

***

 

(the remainder of this page left blank intentionally)

 

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

11

--------------------------------------------------------------------------------


 

Project #3:  ***

 

***

 

Project #3 Tasks

 

***

 

(the remainder of this page left blank intentionally)

 

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

12

--------------------------------------------------------------------------------


 

ATTACHMENT B  TO ADLT DEVELOPMENT AGREEMENT

 

MILESTONES AND DEVELOPMENT FEES

 

***

 

 

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION

 

13

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

QUARTERLY NOTICE

 

This Quarterly Notice is being issued by Fiberstars, Inc., a California
corporation (“FIBERSTARS”) pursuant to the Quarterly Review as set forth in
Section 3.2 of that certain ADLT Development Agreement entered into by and
between FIBERSTARS and Advanced Lighting Technologies, Inc. and its Affiliates
(“ADLT”) (“ADLT Development Agreement”).  Capitalized terms used but not defined
in this attachment have the same meanings as provided in the ADLT Development
Agreement.

 

Check the following paragraph that applies:

 

o    FIBERSTARS hereby consents to the performance and delivery of the Services
and Custom Deliverables related to the milestones as set forth on Attachment A
and the amounts and fees related thereto including such Periodic Payments stated
on Attachment B of the ADLT Development Agreement or as may otherwise be agreed
to the Parties in writing, for the calendar quarter beginning on              1,
200   and ending on           [31,] 2005.

 

o    FIBERSTARS hereby provides written notice of suspension of the performance
and delivery of the Services and Custom Deliverables related to the milestones
as set forth on Attachment A and the amounts and fees related thereto including
such Periodic Payments stated on Attachment B of the ADLT Development Agreement.

 

o    FIBERSTARS hereby provides written notice of termination of the ADLT
Development Agreement.

 

FIBERSTARS has caused this Quarterly Notice to be executed and delivered and
have affixed its corporate seal under the hand of its duly authorized
representative for that purpose.

 

 

FIBERSTARS, INC.

 

 

 

 

 

By:

 

 

 

 

 

[signature]

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

14

--------------------------------------------------------------------------------

 